UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
________________________________
                                 )
PATRICIA GAVIN,                  )
                                 )
          Plaintiff,             )
                                 )
     v.                          ) Civ. Action No. 14-730 (EGS)
                                 )
PRUDENTIAL OFFICE OF            )
SERVICEMEN’S GRP. LIFE          )
INS. CO., et al.,                )
                                 )
          Defendants.            )
                                )


                       MEMORANDUM OPINION


     Pro se Plaintiff Patricia Gavin has filed a Complaint

against six defendants: Prudential Life Insurance Company’s

Office of Servicemen’s Group Life Insurance; the estate of her

former spouse, decedent Lt. Col. Christopher Edward Gavin; and

four alleged beneficiaries to the decedent’s life insurance

policy—Christopher Patrick Gavin, Katherine Gavin, Laura Pate as

conservator for Tyler Davis, and Markana Davis. Pending before

the Court is defendant Prudential’s motion to dismiss, or

alternatively for summary judgment. Upon consideration of the

motion, the responses and replies thereto, the applicable law,

and the record as a whole, Prudential’s motion to dismiss the

Complaint is GRANTED as to all defendants for the following

reasons.
I.   BACKGROUND

     In March 2012, Lt. Col. Gavin (the decedent) and his wife,

Tamara Gavin, were found dead in their Louisiana home. Compl.,

ECF No. 1, at 1. Plaintiff is Lt. Col. Gavin’s ex-wife. Id.

Although it is difficult to discern the precise claims from her

Complaint, Plaintiff appears to allege she is being defrauded

out of certain life insurance benefits stemming from her ex-

husband’s death. Id. ¶¶ 1–5. Ms. Gavin offers several assertions

of fraud in her Complaint, including that Tamara Gavin and

Tamara’s mother forged a waiver of survivor benefits in order to

profit from Lt. Col. Gavin’s death. Id. ¶ 3. Ms. Gavin also

alleges Tamara Gavin attempted to murder Lt. Col. Gavin in March

2012 after blackmailing him regarding Plaintiff’s identity

theft. Id. ¶ 4.

     Plaintiff seeks relief from the Court on the theory that

the defendant beneficiaries are the parties perpetrating the

fraud she describes. Id. ¶¶ 9-11. Ms. Gavin does not appear to

claim to be a beneficiary of the life insurance policy. See

generally id. The Complaint does not specify which particular

beneficiaries are responsible for which conduct, but claims that

through “the criminal actions of beneficiaries” and others, her

identity was stolen and her livelihood was obstructed. Id. ¶¶ 3–

10. For relief, Plaintiff asks the Court to stop distribution of

the life insurance funds, to attach the funds for the alleged
                                2
fraud, and to award damages for her emotional stress and loss of

income. Id. at ¶¶ 11–12.

A.   The Policy

     The decedent Lt. Col. Gavin appears to have been an active

service member of the U.S. Air Force. Id. As such, he was

enrolled in the Servicemember’s Group Life Insurance Policy

(“SGLI” or “the Policy”), which is issued by Prudential to the

Department of Veterans Affairs. Mem. in Supp. of Def.’s Mot. to

Dismiss (“MTD Mem.”), ECF No. 15-1, at 1. This Policy appears to

be the only life insurance policy at issue in this case.1

     Death benefits under the Policy are paid out according to

statute. See 38 U.S.C. § 1970. The priority beneficiary paid

under the statute is a person, or set of persons, designated by

the insured and alive at the time of the insured’s death. 38

U.S.C. § 1970(a). If there is no such living beneficiary, the

widow or widower of the insured receives the benefits. Id. If

there is no living widow or widower, the insured’s children (or

those children’s offspring, if any of the insured’s children are

deceased) receive the benefits. Id. If no such children exist,

the parents of the insured receive the benefits. Id. If the


1
  Prudential notes in its motion to dismiss that Tamara Gavin was
covered under a separate life insurance policy for family
members of a serviceperson. MTD Mem. at 4 n.1. As Ms. Gavin
would not qualify as a beneficiary to Tamara’s life insurance
policy, and has not pleaded otherwise, the Court need not
discuss that policy further.
                                3
insured has no beneficiary, widow or widower, children, or

living parents, the executor of the insured’s estate receives

the benefits. Id. Finally, if none of these parties exists or is

living, the insured’s next of kin receives the benefit under the

laws of domicile where the insured was living when he died. Id.

     In addition to identifying the contingent beneficiaries who

can receive Policy benefits, the statute also limits who cannot

receive benefits. 38 U.S.C. § 1970(g) proscribes taxation of

Policy payments, and creditors may not make claims to the

benefits. Congress also expressly prohibited “attachment, levy,

or seizure by or under any legal or equitable process whatever,

either before or after receipt by the beneficiary.” Id.

     Payments of Policy benefits are also limited by the so-

called “Slayer Rule.” 38 C.F.R. § 9.5(e)(2) explains a person

may not receive Policy benefits if he or she is found through a

criminal or civil proceeding to have intentionally and

wrongfully killed the decedent, or to have assisted in the

killing. 38 C.F.R. § 9.5(e)(2)(i)–(ii). In addition, such a

convicted person’s family members are barred from receiving SGLI

benefits unless those family members are blood, marriage, or

adoptive relatives of the decedent. 38 C.F.R. § 9.5(e)(2)(iii).

In short, the regulation codifies the “principle that no person

shall be permitted to benefit from the consequences of his or

her wrongdoing” by disqualifying murderers and their families
                                4
from inheriting from their victims through a life insurance

policy. Prudential Ins. Co. of Am. V. Athmer, 178 F.3d 473, 475–

76 (7th Cir. 1999).

B.   The Motion to Dismiss

     Prudential moves to dismiss the Complaint. Prudential

argues Ms. Gavin has no standing to challenge the disbursement

of Policy payments, or to attach the payments. MTD Mem. at 1–2.

Prudential claims Ms. Gavin has failed to allege she was a named

beneficiary to the proceeds, nor has she claimed to be a

beneficiary under the statutory order of beneficiary precedence

under § 1970(a). Id. at 9–10. Accordingly, Prudential concludes,

Ms. Gavin lacks standing to sue and fails to state a claim. Id.

at 6–10. Prudential also challenges sufficiency of service. Id.

at 10–11. Prudential alternatively moves for summary judgment,

arguing Plaintiff’s claims are barred by law, and no amount of

discovery will change that fact. Id. at 11–12. Prudential

attaches to its motion, among other things, the Policy, the

death certificates of Tamara and Lt. Col. Gavin, and the Policy

beneficiary election, which names Tamara Gavin as the sole

beneficiary. McCoy Decl., ECF No. 15-3, at Exs. A–D.

     Ms. Gavin opposes the motion to dismiss.2 Pl.’s Resp. and

Objs. To Def.’s Mot. to Dismiss, ECF No. 23 (“Opp’n”). She


2
  Ms. Gavin initially responded to the motion to dismiss with a
request for a stay while she addresses alleged identity theft of
                                5
clarifies that she seeks to stop distribution of the funds to

Tamara Gavin’s children, not to attach the life insurance

benefits as a creditor of the estate, but filed the Complaint to

prevent distribution of funds to the fraudster defendants. Opp’n

¶¶ 15–16. While her opposition mentions a variety of

unsubstantiated instances of fraud, Ms. Gavin reiterated her

argument that the life insurance benefits should not be

disbursed to the beneficiaries, who perpetrated the fraud that

led to the decedent’s death. Id. at ¶ 37. She further seems to

claim that both a waiver of survivor benefits and a beneficiary

list had been forged, id. at ¶¶ 38–39, and Plaintiff’s children

concealed the decedent’s death in order to hide her Native

American status from her, id. at ¶ 48.

II.   STANDARD OF REVIEW

      The pleadings of pro se parties are “to be liberally

construed, and a pro se complaint, however inartfully pleaded,

must be held to less stringent standards than formal pleadings

drafted by lawyers.”   Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(internal citations and quotation marks omitted). Nevertheless,



her purported Native American benefits. Pl.’s Resp. to Def.’s
Mot. to Dismiss, ECF No. 19. Plaintiff generically asserts fraud
on the part of the beneficiaries regarding her Native American
status. Id. at 1–2. While the Court is puzzled how Ms. Gavin’her
children could somehow conceal Ms. Gavin’s own Native American
heritage, the issues raised in this response are irrelevant to
the allegations in the Complaint. Ms. Gavin’s request for a stay
was denied. See Sept. 15, 2014 Order, ECF No. 17.
                                6
“although a court will read a pro se plaintiff’s complaint

liberally,” a pro se complaint, no less than any other

complaint, “must present a claim on which the Court can grant

relief.”   Chandler v. Roche, 215 F. Supp. 2d 166, 168 (D.D.C.

2002) (citing Crisafi v. Holland, 655 F.2d 1305, 1308 (D.C. Cir.

1981)). A complaint that is a “confused and rambling narrative

of charges and conclusions” or an “untidy assortment of claims

that are neither plainly nor concisely stated” must be

dismissed. Poblete v. Goldberg, 680 F. Supp. 2d 18, 19 (D.D.C.

2009) (quotation marks omitted).

Rule 12(b)(1)

     Federal district courts are courts of limited jurisdiction

and “possess only that power conferred by [the] Constitution and

[by] statute.” Logan v. Dep’t of Veterans Affairs, 357 F. Supp.
2d 149, 152 (D.D.C. 2004) (quoting Kokkonen v. Guardian Life

Ins. Co. of Am., 511 U.S. 375, 377 (1994)). “There is a

presumption against federal court jurisdiction and the burden is

on the party asserting the jurisdiction, the plaintiff in this

case, to establish that the Court has subject matter

jurisdiction over the action.” Id. at 153 (citing McNutt v. Gen.

Motors Acceptance Corp. of Ind., 298 U.S. 178, 182–83 (1936));

see also Lujan v. Defenders of Wildlife, 504 U.S. 555, 561

(1992). Pro se litigants are not relieved of the burden of

pleading an adequate jurisdictional basis for their claims.
                                   7
Atwal v. Lawrence Livermore Nat. Sec. LLC, 786 F. Supp. 2d 323,

325 (D.D.C. 2011).

     Because subject matter jurisdiction focuses on the Court’s

power to hear a claim, the Court must give the plaintiff’s

factual allegations closer scrutiny when resolving a Rule

12(b)(1) motion than would be required for a motion for failure

to state a claim. Macharia v. United States, 334 F.3d 61, 64, 69

(D.C. Cir. 2003). Where necessary, the Court may consider

materials outside the pleadings in order to resolve disputed

jurisdictional facts. Herbert v. Nat’l Acad. of Scis., 974 F.2d
192, 197 (D.C. Cir. 1992).

     A motion to dismiss for lack of standing is considered a

challenge to the Court’s subject matter jurisdiction to hear the

claim. Little v. Fenty, 689 F. Supp. 2d 163, 167 n.3 (D.D.C.

2010). To meet the “irreducible constitutional minimum of

standing,” a plaintiff must establish three elements. Lujan, 504
U.S. at 560. A plaintiff must demonstrate (1) he or she has

suffered an injury in fact; (2) the injury is traceable to the

defendant’s conduct; and (3) a federal court decision is likely

to redress the injury. See Ne. Fl. Contractors v. City of

Jacksonville, 508 U.S. 656, 663–64 (1993).

III. ANALYSIS

     Even construing the Complaint’s allegations in a light

favorable to Plaintiff, the Court concludes she lacks standing
                                8
to bring her claims. As best the Court can ascertain, Ms. Gavin

fails to allege a cognizable injury because she has no claim to

the decedent’s Policy benefits.

     First, Ms. Gavin has no direct claim to the Policy benefits

as a beneficiary. The statutory order of precedence for SGLI

benefits is clear, and nothing in the Complaint supports a claim

that Ms. Gavin would be entitled to beneficiary status. Ms.

Gavin does not allege that she is a named beneficiary of the

decedent’s Policy. Given that she is not the named beneficiary,

Ms. Gavin does not identify how she could possibly claim a right

to the Policy benefits when Lt. Col. Gavin’s children are

living. Absent a named beneficiary or a living spouse, § 1970(a)

expressly identifies a decedent’s children as Policy

beneficiaries. 38 U.S.C. § 1970(a). The only arguable

possibility for Ms. Gavin to collect under Lt. Col. Gavin’s

Policy would be as a beneficiary to the decedent’s estate. But

even in that case—in the hypothetical event where Lt. Col.

Gavin’s children and parents were disqualified as Policy

beneficiaries—Ms. Gavin’s claim would still be inappropriate

here because she was not the estate executor.3 Id. Any claim to

the Policy benefits in that unlikely scenario would be with Lt.

Col. Gavin’s estate, not with the disbursement of Policy

3
  Plaintiff asserts defendant Christopher Patrick Gavin is Lt.
Col. Gavin’s estate executor. Compl. ¶ 6.

                                  9
benefits. See Ridgway v. Ridgway, 454 U.S. 46, 59 (1981)

(reversing injunction of SGLI policy benefits disbursement as

barred by statutory anti-attachment provision and noting, “[a]s

the trial court intimated, respondents may have a claim against

the insured’s estate for” breach of contract) (emphasis added).

     Second, Ms. Gavin fails to articulate any colorable theory

that she is entitled to the Policy benefits through the Slayer

Rule. Policy benefits disbursement to the children of the

decedent and his wife may change somewhat in the event a

beneficiary was found to have murdered Lt. Col. Gavin. See MTD

Mem. at 4–5 n.1. But that is not what has been alleged; Ms.

Gavin has not asserted Tamara Gavin or her estate has been held

civilly or criminally responsible for the death of Lt. Col.

Gavin, as required for the Slayer Rule to apply. See 38 C.F.R. §

9.5 Ms. Gavin’s fanciful suggestions that Tamara Gavin murdered

her husband are entirely unsupported.4 In any event, Ms. Gavin

still would not be a beneficiary to the decedent’s Policy

because children or parents of Lt. Col Gavin and/or Tamara Gavin

would receive Policy benefits—not Plaintiff, Lt. Col. Gavin’s

ex-wife. See 38 U.S.C. § 1970(a); 38 C.F.R. § 9.5. There seems

to be no circumstance in which Plaintiff could receive Policy

4
 If anything, the death certificates indicate stabbing as the
cause of death for Tamara Gavin, not Lt. Col. Gavin. See McCoy
Decl., ECF No. 15-3, at Exs. C, D; compare id. (identifying Lt.
Col. Gavin’s cause of death as asphyxiation) with Compl. ¶ 3
(suggesting decedent stabbed).
                                10
benefits; thus, “Plaintiff ‘lacks the requisite stake in the

proceedings.’” Morris v. Prudential Ins. Co. of Am., No. 12-

1946, 2013 WL 2370513 (D. Md. May 30, 2013) (dismissing

complaint for lack of standing where decedent’s mother sought to

enjoin SGLI policy payments to named beneficiaries) (quoting

Prudential v. Flanigan, 204 F.3d 1117, 1117 (5th Cir. 1999)

(dismissing SGLI appeal for lack of standing where appellant was

not a named beneficiary to policy)).

     Third, Ms. Gavin’s claims as a creditor to the decedent’s

estate are also barred by statute. Section 1970(g) protects the

Policy benefits from any legal or equitable claim, before or

after receipt by the beneficiary, including creditor’s claims or

attachments to the benefit payments. 38 U.S.C. § 1970(g). In

discussing disbursement of benefits under SGLI, the Supreme

Court specifically has noted, “Congress has spoken with force

and clarity in directing that the proceeds belong to the named

beneficiary and no other.” Ridgway, 454 U.S. at 56 (quoting

Wissner v. Wissner, 338 U.S. 655, 658 (1950)). As the Court

noted in Ridgway, any claim Ms. Gavin believes she has is more

properly before Lt. Col. Gavin’s estate, id. at 59, a claim

Plaintiff appears to be pursuing already. See Opp’n ¶ 1 (noting

Plaintiff already brought a claim against the estate for fraud

and identity theft, but was advised “the life insurance proceeds

were handled separately from Probate Court . . . .”).
                               11
      Because she is not an eligible beneficiary to the Policy at

issue here, Plaintiff cannot suffer an injury from the

disbursement of Policy benefits. Similarly, Ms. Gavin’s claims

to attach to the proceeds are statutorily foreclosed.

Consequently, Ms. Gavin lacks standing to prevent the

disbursement of, or attachment to, the Policy benefits.5 Because

Plaintiff lacks standing to sue, the Complaint is dismissed.

IV.   CONCLUSION

      For the foregoing reasons, the Court GRANTS IN PART

defendant Prudential’s motion to dismiss the Complaint.

Plaintiff’s Complaint is DISMISSED WITH PREJUDICE as to all

defendants. Having found sufficient grounds to grant the motion

on Rule 12(b)(1) grounds, the Court does not reach Prudential’s

other arguments. An appropriate Order accompanies this

Memorandum Opinion.


Signed:    Emmet G. Sullivan
           United States District Judge
           November 5, 2014

5
  Plaintiff fails to state a claim for much the same reasons the
Court has found she lacks standing. The D.C. Circuit has not had
occasion to apply 38 U.S.C. § 1970, but other courts differ in
their treatment of SGLI benefits cases. Some are resolved on
12(b)(1) grounds, as here, and others for failure to state a
claim or on summary judgment. See, e.g., Mills v. Prudential
Ins. Co. of Am., 856 F. Supp. 2d 1218, 1224 (D. Colo. 2012)
(dismissing plaintiff’s challenge to SGLI beneficiaries on
12(b)(6) grounds); Dachtler v. Anderson, 772 F. Supp. 2d 1301
(D. Nev. 2011) (dismissing negligence and constructive trust
claims on 12(b)(6) grounds). Ms. Gavin’s claims alternatively
are dismissed pursuant to Rule 12(b)(6) as to all defendants.
                                12